DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Applicant's claim set filed 4/8/2019 is under consideration. Claims 1-8 are pending and being considered on their merits. 
	Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-6 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Delaney et al (2008, Blood (ASH Annu Meet Abstr) 2008; 112: Abstract 212; of record in IDS filed 4/19/2019) in view of Lister et al (2007, Stem Cells and Development, 16: 177-186; of record in IDS filed 4/19/2019), Advania et at (2009, Current Opinion in Hematology, 16(2): 124-128; of record in IDS filed 4/19/2019) and Croop et at (2000, Bone Marrow Transplantation, 26: 1271-1279; of record in IDS filed 4/19/2019).
Regarding claim 1, Delaney teaches a method of treating acute myelogenous leukemia (AML) in human patients. Regarding claim 1, Delaney teaches delayed hematopoietic recovery following cord blood transplantation (CBT) is thought to result from inadequate numbers of progenitor cells in the graft and is associated with increased early transplant related morbidity and mortality. Regarding claims 1-2, Delaney teaches to increase the numbers of cells, they used the Notch ligand, Delta1, for ex vivo expansion to greatly increase numbers of human 
Delaney does not teach not taking into account the HLA type of the cells expanded in culture (claim 1). Delaney does not teach using different units, or pooling units, for the expanded cells (claim 1). Delaney does not teach explicitly teach depleting of T cells (claim 1). Delaney does not teach doses of at least 75 million or 250 million CD34+ cells (claims 4-5). Delaney does not teach using the treatment for a patient that has an immunodeficiency (claim 6). 
Regarding claim 1, Lister teaches administering human CD34+ cord blood stem cells to human patients without pretransplant HLA-typing (see col. 1 on page 179). Regarding claim 1, Lister teaches the patients received multiple different units of cells (see col. 1 on pages 178 and 179). 
Regarding claim 1, Advania teaches that finding a match umbilical cord blood donor for patients with acute myeloid leukemia often takes 3 – 4 months, and ultimately, only 30–40% of patients are able to find a suitable unrelated adult donor, and one-third of donors are not available at the time they are needed. Advania continues explaining that for patients of particular racial/ethnic minorities, the chances of finding a suitable donor are even lower, and Advania concludes that this limits the usefulness of using a method comprising finding a matched donor for treatment as the disease recurs in a short time if remission is not achieved. Regarding claim 1, Advania teaches unlike in unrelated adult donor transplants, in which high-resolution typing is critical, retrospective studies demonstrate no advantage to highresolution typing for UCBT; the decreased incidence of graft-versus-host disease (GVHD) with UCBT 
Regarding claim 1, Croop teaches a method of isolating CD34+ cells to be used in transplantation using the Isolex 300i cell separator to deplete of T cells (CD3+ cells) (see page 1277). Regarding claims 4 and 5, Croop teaches the mean number of CD34+ cells isolated for transplantation was             
                1.9
                *
                
                    
                        10
                    
                    
                        8
                    
                
            
         and that some had as many as             
                3.8
                *
                
                    
                        10
                    
                    
                        8
                    
                
            
         CD34+ cells (see abstract and Table 3).
A person of ordinary skill in the art would have had a reasonable expectation of success in treating Delaney’s patient with cells that have not been HLA matched and have been pooled because both Lister and Advania teach patients can be treated with mismatched HLA cells, and that patients can receive cells from more than one donor. The skilled artisan would have been motivated treat Delaney’s patient with pooled mismatched HLA cells because Advania teaches combining cord cells help increase cell number, and the increased HLA antigen mismatch may help increase engraftment. Additionally, Delaney specifically teaches using unmatched units. Advania states that this problem limits the usefulness of using a method comprising finding a matched donor for treatment as the disease recurs in a short time if remission is not achieved. Additionally, the references teach that more than one unit can be administered to patients, so pooling the cells prior to administration would simplify the expansion step as the samples would 
A person of ordinary skill in the art would have had a reasonable expectation of success in treating Delaney’s patient with increased numbers of expanded T cell depleted CD34+ cells because Croop provides methods for obtaining a large dose of T cell depleted CD34+ cells for transplant and Advania teaches the benefits of large doses and T cell depleted CD34+ cells for transplantation. The skilled artisan would have been motivated treat Delaney’s patient with increased numbers of expanded T cell depleted CD34+ cells method because Advania teaches ex-vivo expansion is used to increase the number of cells for transplantation and that the decreased incidence of GVHD with UCBT despite HLA mismatch may be attributable in part to the immaturity and lower number of immunocompetent donor T cells.
A person of ordinary skill in the art would have had a reasonable expectation of success in using Delaney’s treatment in view of Advania and Croop to treat a patient with neutropenia undergoing myeloablative regimen because Advania treats UBCT has been shown to increase neutrophil engraftment in myelobalative settings. The skilled artisan would have been motivated Delaney’s treatment in view of Advania and Croop to treat a patient with neutropenia undergoing myeloablative regimen because Advania establishes the benefits of such a treatment. 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.

Claims 7-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Delaney in view of Lister, and Croop as applied to claims 1-6 above, and further in view of Symonds et al (U.S. PGPUB 2005/0063958; reference A)
The teachings of Delaney in view of Lister, and Croop are discussed and relied upon above. 

Regarding claims 7-8, Symonds teaches that CD34+ cells can be combined with a cryoprotective agent, stored frozen, and thawed for later use (see paragraphs [0253]-[0262]).
It would have been obvious to combine Delaney and Symonds to cryopreserve Delaney’s CD34+ cells with a cryoprotective agent, and thaw them when needed. A person of ordinary skill in the art would have had a reasonable expectation of success in cryopreserving Delaney’s CD34+ cells with a cryoprotective agent, and thawing them when needed because Symonds teaches that CD34+ cells can be combined with a cryoprotective agent, stored frozen, and thawed for later use. The skilled artisan would have been motivated to cryopreserve Delaney’s CD34+ cells with a cryoprotective agent, and thaw them when needed because it would allow for the cells to be stored until needed.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
	
	Conclusion
No claims are free of the art. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250.  The examiner can normally be reached on Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHANIE A MCNEIL/Examiner, Art Unit 1653